EX-10 3 amendrev.htm EXHIBIT 10(R)(1) IN HTML FORMAT Amended Revolving Credit
and Term Loan Agreement

Exhibit 10(r)(1)






AMENDED REVOLVING CREDIT
AND TERM LOAN AGREEMENT

dated as of

September 11, 2002

among

ELECTRONIC DATA SYSTEMS CORPORATION,

The Lenders Party Hereto

and

CITIBANK, N.A.,
as Administrative Agent

_________________

BANK OF AMERICA, N.A.,
as Syndication Agent

BANC OF AMERICA SECURITIES and
SALOMON SMITH BARNEY,
as Co-Lead Arrangers

JPMORGAN CHASE BANK,
CREDIT SUISSE FIRST BOSTON and
SOCIETE GENERALE,
 as Co-Documentation Agents



 

--------------------------------------------------------------------------------






AMENDED REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of September 11, 2002
(this "Amendment"), among ELECTRONIC DATA SYSTEMS CORPORATION, a Delaware
corporation ("EDS"), the lenders listed on the signature pages hereof (the
"Lenders"), and CITIBANK, N.A., as administrative agent for the Lenders (the
"Administrative Agent").

W I T N E S S E T H:

WHEREAS, certain of the parties hereto have heretofore entered into a Revolving
Credit and Term Loan Agreement dated as of September 15, 1999, as amended as of
September 13, 2000,  and further amended as of September 12, 2001 (the
"Agreement"); 

WHEREAS, at the date hereof, there are no Loans outstanding under the Agreement;
and 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein
with the amendments specified below. 

NOW, THEREFORE, the parties hereto agree as follows: 

SECTION 1.  Definitions; References.  Unless otherwise specifically defined
herein, each term used herein which is defined in the Agreement shall have the
meaning assigned to such term in the Agreement. Each reference to "hereof",
"hereunder", "herein" and "hereby" and each other similar reference and each
reference to "this Agreement" and each other similar reference contained in the
Agreement shall from and after the date hereof refer to the Agreement as amended
hereby. 

SECTION 2.  Amendment to Section 1.1.  (a)  The definition of "Applicable
Margin" in Section 1.1 of the Agreement is hereby amended by restating such
definition in its entirety as follows: 

Applicable Margin, with respect to the calculation of the Eurodollar Rate on
Committed Loans, the CD Rate on Committed Loans, utilization fees, facility
fees, the Eurodollar Rate on Term Loans and the CD Rate on Term Loans, means the
applicable rate per annum set forth below (each such rate is expressed as
one-hundredths of one percent per annum) under the caption "Eurodollar Spread
for Committed Loans", "CD Spread for Committed Loans", "Facility Fee",
"Utilization Fee", "Eurodollar Spread for Term Loans" and "CD Spread for Term
Loans", as the case may be, based upon the Ratings:




--------------------------------------------------------------------------------

 





Ratings

 

Eurodollar Spread

for

Committed

Loans

 

CD

Spread

for

Committed

Loans

 




Facility

Fee




 

Utilization

Fee


 

Eurodollar Spread

 for

Term Loans


 

CD Spread

for

Term Loans

 

Level I

A+ or greater by S&P

A1 or greater by Moody's

 

20.0

 

32.5

 

5.0

 

5.0

 

45.0

 

57.5

 

Level II

A by S&P

A2 by Moody's

 

25.0

 

37.5

 

7.5

 

7.5

 

50.0

 

62.5

 

Level III

A- by S&P

A3 by Moody's

 

30.0

 

42.5

 

10.0

 

10.0

 

55.0

 

67.5

 

Level IV

BBB+ by S&P

Baa1 by Moody's

 

50.0

 

62.5

 

12.5

 

12.5

 

75.0

 

87.5

 

Level V

BBB or less by S&P

Baa2 or less by Moody's

 

57.5

 

70.0

 

15.0

 

15.0

 

82.5

 

95.0

 

For purposes of the foregoing, (i) if the Ratings in effect on any date fall in
different Levels, the Applicable Margin shall be determined on such date by
reference to the superior (numerically lower) Level, unless the Ratings differ
by more than one Level, in which case the applicable Level shall be the Level
next below the superior (numerically lower) of the two; (ii) if either Moody's
or S&P shall not have in effect a Rating (other than because such rating agency
shall no longer be in the business of rating corporate debt obligations), then
such rating agency will be deemed to have established a Rating in Level V; and
(iii) if any rating established or deemed to have been established by Moody's or
S&P shall be changed (other than as a result of a change in the rating system of
either Moody's or S&P), such change shall be effective as of the day after the
date on which such change is first announced by the rating agency making such
change.  Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of either Moody's or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, EDS and
the Lenders shall negotiate in good faith to amend the references to specific
ratings in this definition to reflect such changed rating system or the
non‑availability of Ratings from such rating agency. 

(b) The definition of "Availability Date" in Section 1.1 of the Agreement is
hereby amended by restating such definition in its entirety as follows: 

Availability Date means September 11, 2002. 

(c) The following definitions are hereby added to Section 1.1 in the appropriate
alphabetical order: 

Moody's means Moody's Investors Service, Inc. 

Ratings means the ratings of Moody's and S&P applicable to the senior unsecured
long-term debt obligations of EDS. 

S&P means Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc. 

 

2

 

--------------------------------------------------------------------------------




SECTION 3. Amendment to Section 2.5(b).  Section 2.5(b) of the Agreement is
hereby amended by replacing the text "second anniversary" in such Section with
the text "first anniversary". 

SECTION  4.  Amendment to Section 4.1.  Section 4.1 of the Agreement is hereby
amended by replacing the text "at a rate of 0.05 percent per annum," with the
text "at the rate provided for facility fees under the definition of Applicable
Margin,". 

SECTION  5.  Amendment to Section 4.2.  Section 4.2 of the Agreement is hereby
amended by replacing the text "Such utilization fee shall be calculated as a
0.050 percent per annum increase in the interest rate of" with the text "Such
utilization fee shall be calculated at the rate provided for utilization fees
under the definition of Applicable Margin and shall increase the interest rate
by such amount for". 

SECTION 6.  Amendment to Section 6.1(d).  Section 6.1(d) of the Agreement is
hereby amended by (a) replacing the text "December 31, 2000" in such Section
with the text "December 31, 2001" and (b) replacing the text "Between the date
or dates of such Financial Statements and the date hereof, there has been no
material adverse change in the financial condition of EDS and its consolidated
Subsidiaries" in such Section with the text "Since the date or dates of such
Financial Statements, there has been no material adverse change in the financial
condition of EDS and its consolidated Subsidiaries". 

SECTION 7.  Amendment to Section 10.10 and Cover Page.  (a)  Section 10.10 of
the Agreement is hereby amended by replacing the first sentence thereof with the
following text "None of the Persons identified on the cover page or signature
pages of this Agreement as a Syndication Agent, Co-Lead Arranger or
Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty, including, without limitation, any fiduciary duty, under
this Agreement other than as a Lender hereunder." 

(b)  The cover page to the Agreement shall be amended and restated in its
entirety as set forth on the cover page hereof. 

SECTION 8.  Amendment to Section 11.4.  The address of the Administrative Agent
referenced in Section 11.4 of the Agreement shall be replaced in its entirety
with the following text: 

FOR NOTICES UNDER ARTICLES II AND III AND SECTION 4.3: 

Citibank, N.A.

Global Loan Support Services

Two Penns Way, Suite 200

New Castle, Delaware 19720

Attention: Mr. Leonard Sarcona

Telecopy No.:  (302) 894-6120

Telephone No.: (302) 894-6003 

FOR ALL OTHER NOTICES: 

Citibank, N.A.

388 Greenwich Street, 21st Floor

New York, NY 10013

Attention: Mr. James M. Walsh

Telecopy No: (212) 816-8112

Telephone No: (212) 816-8747

 

3
 

--------------------------------------------------------------------------------


SECTION 9.  Amendment to Section 11.12(c).  Section 11.12(c) of the Agreement is
hereby amended by replacing the text "and shall not exceed fifty percent (50%)"
in such Section with the text "up to one hundred percent (100%)" 

SECTION 10.  Amendment to Section 11.17.  Section 11.17 of the Agreement is
hereby amended by adding the following text at the end of the first sentence
thereof:  "To the extent permitted by applicable law, neither EDS nor any other
Borrower shall assert, and EDS and each other Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or the use of the proceeds
thereof." 

SECTION 11.  Amendment to Schedule 2.  Schedule 2 to the Agreement shall be
amended and restated to read in its entirety as set forth in the schedule
annexed hereto as Schedule 2.  EDS hereby confirms that the guaranty by EDS of
the obligations of each Designated EDS Affiliate set forth on Schedule 2 may
reasonably be expected to benefit, directly or indirectly, EDS. 

SECTION 12.  Changes in Commitments.  With effect from and including the date
this Amendment becomes effective in accordance with Section 14 hereof, 

(a) each Person listed on the signature pages hereof which is not a party to the
Agreement shall become a Lender party to the Agreement; 

(b) the Commitment of each Lender shall be the amount set forth opposite the
name of such Lender on the schedule annexed hereto as Schedule 1; and 

(c) Schedule 1 to the Agreement shall be amended and restated to read in its
entirety as set forth in the schedule annexed hereto as Schedule 1 and those
Lenders that do not execute this Amendment shall upon the effectiveness of this
Amendment cease to be a Lender party to the Agreement, and all accrued fees and
other amounts payable under the Agreement for the account of such Lender shall
be due and payable on such date. 

SECTION 13.   Representations and Warranties.  EDS represents and warrants to
each of the Lenders that: 

(a) This Amendment has been duly authorized, executed and delivered by EDS and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws. 

(b) The representations and warranties set forth in Article VI of the Agreement,
after giving effect to this Amendment, are true and correct in all material
respects on the date hereof with the same effect as if made on the date hereof,
except to the extent such representations and warranties expressly and
exclusively relate to an earlier date. 

(c) Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing. 

SECTION 14.  Conditions to Effectiveness.  This Amendment shall become effective
as of September 11, 2002 (the "Effective Date"), upon the occurrence of the
following conditions precedent: 

(a) The Administrative Agent shall have received counterparts of this Amendment
which, when taken together, bear the signatures of all the parties hereto.

 

4
 

--------------------------------------------------------------------------------




(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of counsel to EDS, substantially to the
effect set forth in Exhibit L of the Agreement but referring to this Amendment,
such opinion (i) dated the date hereof, (ii) addressed to the Administrative
Agent and the Lenders, and (iii) covering such other matters relating to this
Amendment and the transactions contemplated hereby as the Administrative Agent
shall reasonably request, and EDS hereby instructs such counsel to deliver such
opinion. 

(c) New Notes shall be executed by EDS for each Lender having a Commitment that
differs from its Commitment prior to the date this Amendment becomes effective,
each substantially in the form of Exhibit A-1 to the Agreement, except for
appropriate changes to reflect this Amendment. 

(d) All legal matters incident to this Amendment and the borrowings and
extensions of credit under the amended Agreement shall be satisfactory to the
Lenders and to Cravath, Swaine & Moore, counsel for the Administrative Agent. 

(e) The Administrative Agent shall have received on the date hereof (i) a copy
of the certificate or articles of incorporation, including all amendments
thereto, of EDS, certified as of a recent date by the Secretary of State of the
State of Delaware, and a certificate as to the good standing of EDS as of a
recent date from such Secretary of State and (ii) a certificate of the Secretary
or Assistant Secretary of EDS dated the date hereof substantially in the form of
Exhibit N to the Agreement, but referring to this Amendment. 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by EDS hereunder. 

SECTION 15.  Guaranty.  EDS hereby confirms and agrees that the Guaranty is and,
after the effectiveness of this Amendment, shall continue to be, in full force
and effect. 

SECTION 16.  Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAW PRINCIPLES THEREOF. 

SECTION 17.  Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
signature page of this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. 

SECTION 18.  Expenses.  EDS agrees to reimburse Banc of America Securities LLC
for its out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore, counsel
for the Lenders.

 

[The remainder of this page is intentionally left blank.]

 

 

5
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

                                                        ELECTRONIC DATA SYSTEMS
CORPORATION,

 

                                                    by

          /s/ ANTHONY C. GLASBY                       



                                                 Name:  Anthony C. Glasby

                                                 Title:    Assistant Treasurer

 

> > > > CITIBANK, N.A., individually and as Administrative Agent,
> > > > 
> > > >  
> > > >           by         /s/  MARISA H. MESROPIAN                 
> > > >                 Name:  Marisa H. Mesropian
> > > >                 Title:    Vice President
> > > > 
> > > > 
> > > > 
> > > > 
> > > >  

 

6

 

--------------------------------------------------------------------------------

  

                       
                                                                           

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.



 

                                                                                                                        Name
of Institution:  Citibank, N.A.                         
 

 

                                                                                                                               
by           /s/    MARISA H. MESROPIAN        

                                                                                                                                    
Name:  Marisa H. Mesropian

                                                                                                                                    
Title:    Vice President

 

 



--------------------------------------------------------------------------------

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

                                                                                                                        Name
of Institution:  Bank of America                               
 

 

                                                                                                                               
by    /s/    ROBERT MAURIELLO                               

                                                                                                                                    
Name:  Robert Mauriello

                                                                                                                                    
Title:    Principal



 

--------------------------------------------------------------------------------

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  JP MORGAN CHASE BANK
 

 

                                                                                                                               
by    /s/    TRACEY NAVIN EWING                   

                                                                                                                                    
Name:  Tracey Navin Ewing

                                                                                                                                    
Title:     Vice President

 





 

--------------------------------------------------------------------------------

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  CREDIT SUISSE FIRST BOSTON
 

 

                                                                                                                               
by         /s/     BILL O'DALY                                          

                                                                                                                                    
Name:   Bill O'Daly

                                                                                                                                    
Title:     Director

 





                                                                                                                               
by         /s/     GUY M. BARON                                     

                                                                                                                                    
Name:   Guy M. Baron

                                                                                                                                    
Title:     Associate

 

 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

                                                                                                                        Name
of Institution:  SOCIETE GENERALE
 

 

                                                                                                                               
by       /s/   KIMBERLY A. METZGER               

                                                                                                                                    
Name:  Kimberly A. Metzger

                                                                                                                                    
Title:    Vice President





 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

                                                                                                                        Name
of Institution:  Merrill Lynch Bank USA
 

 

                                                                                                                               
by     /s/     D. KEVIN IMLAY                        

                                                                                                                                    
Name:  D. Kevin Imlay

                                                                                                                                    
Title:    Senior Credit Officer



 

 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  BNP PARIBAS
 

 

                                                                                                                               
by        /s/    HENRY SETINA                                

                                                                                                                                    
Name:  Henry Setina

                                                                                                                                    
Title:    Director

 





                                                                                                                               
by        /s/    JEFF TEBEAUX                                

                                                                                                                                    
Name:  Jeff Tebeaux

                                                                                                                                    
Title:    Associate

 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

                                                                                                                        Name
of Institution:  DRESDNER BANK AG, NEW YORK
                                                                                                                                                            
AND GRAND CAYMAN BRANCHES
 

 

                                                                                                                               
by     /s/       J. MICHAEL LEFFLER                                   

                                                                                                                                    
Name:  J. Michael Leffler

                                                                                                                                    
Title:    Managing Director

 





                                                                                                                               
by     /s/      MICHAEL S. GREENBERG                             

                                                                                                                                    
Name:  Michael S. Greenberg

                                                                                                                                    
Title:    Vice President

 





 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  Key Corporate Capital, Inc.
 

 

  

                                                                                                                               
by     /s/      ROBERT W. BOSWELL                         

                                                                                                                                    
Name:  Robert W. Boswell

                                                                                                                                    
Title:    Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  The Bank of New York
 

 

     

                                                                                                                               
by     /s/       DAVID T. SUNDERWIRTH                                   

                                                                                                                                    
Name:  David T. Sunderwirth

                                                                                                                                    
Title:    Vice President

 





 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  The Royal Bank of Scotland plc
 

 

     

                                                                                                                               
by     /s/       JULIAN DAKIN                                   

                                                                                                                                    
Name:  Julian Dakin

                                                                                                                                    
Title:    Senior Vice President

 





 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  Wachovia Bank, N.A.
 

 

    

                                                                                                                               
by     /s/       ROBERT WILSON                              

                                                                                                                                    
Name:  Robert Wilson

                                                                                                                                    
Title:    Vice President

 





 

 

--------------------------------------------------------------------------------

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  The Bank of Tokyo-Mitsubishi, Ltd.
 

 

     

                                                                                                                               
by     /s/       J.M. MEARNS                                               

                                                                                                                                    
Name:  J.M. Mearns

                                                                                                                                    
Title:    VP & Manager

 





 

 

 

--------------------------------------------------------------------------------

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  Fleet National Bank
 

 

     

                                                                                                                               
by     /s/       DEBRA E. DELVECCHIO             

                                                                                                                                    
Name:  Debra E. DelVecchio

                                                                                                                                    
Title:    Director

 





 

--------------------------------------------------------------------------------

 

 

> > > > > > > > > SIGNATURE PAGE TO THE AMENDED REVOLVING CREDIT AND TERM LOAN
> > > > > > > > > AGREEMENT DATED AS OF SEPTEMBER 11, 2002,  AMONG ELECTRONIC
> > > > > > > > > DATA SYSTEMS CORPORATION, A DELAWARE CORPORATION, THE LENDERS
> > > > > > > > > LISTED ON THE  SIGNATURE PAGES HEREOF, AND CITIBANK, N.A., AS 
> > > > > > > > > ADMINISTRATIVE AGENT.

 

 

                                                                                                                        Name
of Institution:  STATE STREET BANK AND TRUST COMPANY
 

 

      

                                                                                                                               
by     /s/       C. JAYNELLE A. LANDY                                  

                                                                                                                                    
Name:  C. Jaynelle A. Landy

                                                                                                                                    
Title:    Assistant Vice President

 





 